United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 30, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60232
                          Summary Calendar



LAWRENCE LA SPINA,

                                    Plaintiff-Appellant,

versus

MIKE PETTIFORD, Warden,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:03-CV-500RGu
                       --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lawrence La Spina, prisoner number 82781-054, was convicted

of conspiracy to commit wire fraud, conspiracy to commit tax

fraud, obstruction of justice, and failure to surrender.       The

district court sentenced him to serve 82 months in prison and a

four-year term of supervised release.   La Spina filed a purported

28 U.S.C. § 2241 petition to challenge these convictions.       The

district court determined that La Spina’s purported 28 U.S.C.

§ 2241 petition was best classed as a 28 U.S.C. § 2255 motion and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60232
                                -2-

dismissed it.   La Spina now appeals that dismissal.   La Spina

also requests that his appeal be expeditiously considered.     That

request is DENIED.   La Spina’s motion to correct procedural

error, which relates to this court’s prior denial of his petition

for a writ of mandamus, is likewise DENIED.

     La Spina argues that the district court was without

jurisdiction to construe his purported 28 U.S.C. § 2241 petition

as a 28 U.S.C. § 2255 motion.   He also contends that the district

court erred in dismissing his purported 28 U.S.C. § 2241

petition.   La Spina’s arguments center primarily on the use of

capital letters in various court documents, whether the district

court is an Article III court, and whether his rights were

violated when he received a “jury trial,” rather than a “trial by

jury.”

     In reviewing the denial of habeas relief, the district

court’s findings of fact are reviewed for clear error and issues

of law are reviewed de novo.    Jeffers v. Chandler, 253 F.3d 827,

830 (5th Cir. 2001).   La Spina has not shown that the district

court erred in construing his pleading as a 28 U.S.C. § 2255

motion that should be dismissed or that the district court was

without power to take this action.   See Tolliver v. Dobre, 211
F.3d 876, 877-78 (5th Cir. 2000); Cox v. Warden, Fed. Detention

Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990); Solsona v. Warden, 821
F.2d 1129, 1132 (5th Cir. 1987).   Accordingly, the judgment of

the district court is AFFIRMED.
                            No. 04-60232
                                 -3-

     The arguments presented in La Spina’s filings with this

court are wholly lacking in merit.   La Spina is WARNED that

future attempts to relitigate these arguments could result in

sanctions.    See Coughlan v. Starkey, 852 F.2d 806, 817 (5th Cir.

1988); Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th

Cir. 1986).

     JUDGMENT OF DISTRICT COURT AFFIRMED; ALL OUTSTANDING MOTIONS

DENIED; SANCTIONS WARNING ISSUED.